DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 March 2021 has been entered.

Claim Status
Claim 1 is amended. Claims 16 and 17 are new. 
Claims 1-17 are pending for examination below.

Response to Arguments
Applicant's arguments filed 08 February 2021 have been fully considered but they are not persuasive.
Applicant argues on pages 7-9 that Smith teaches “CSTR-like” characteristics for the reactor, and as such it would not be obvious to combine with the upflow fluidized reactor of Pretz.

	Applicant also argues on page 9 that Andersen references multiple plants rather than multiple reactions in the same reactor, and thus does not teach or suggest the process of claim 1. 
	In response, the Examiner respectfully disagrees that Andersen teaches different plants, as the Examiner is unable to find a particular citation to plants. Andersen is merely used for the teaching on page 11 which states that feedstock compositions change, and so the flexibility to handle various feedstocks or feedstock compositions may be important when producing propylene. Smith and Pretz each teach a fluidized reactor with a specific shape as claimed, which are capable of performing cracking and dehydrogenation, respectively. Thus, one of ordinary skill motivated by the teaching of being flexible with feedstocks of Andersen would find it obvious to perform multiple .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 6, 12, 14, and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 11, and 15 of copending Application No. 16/491,331 in view of Andersen (Technologies for Filling the Propylene Gap).
Co-pending Application 16/491,331 (hereafter the Application) teaches a method for forming light olefins comprising ethylene, propylene, or butene comprising introducing a naphtha or butane feedstream into a reactor, the reactor comprising an upstream reactor section and a downstream reactor section, the upstream reactor section positioned below the downstream reactor section, and the upstream reactor section having an average cross-sectional area that is at least 150% of the average cross-sectional area of the downstream reactor section and being a fast fluidized bed, turbulent bed, or bubbling bed reactor; reacting the feed stream with a cracking catalyst in the reactor to from a product stream; and passing the catalyst from the reactor to a combustor (regenerator) and passing the heated catalyst from the combustor to the reactor. 
The Application does not specifically teach that the process comprises a first chemical process comprising a first reaction and first catalyst, stopping the first process and removing the first catalyst, and a second process comprising a second reaction and a second catalyst, where the first and second reaction are selected from dehydrogenation, cracking, dehydration, and methanol-to-olefins reactions, where the first and second reaction are different. However, the Application teaches in the specification that “In some embodiments, the reactor design disclosed herein may be utilized for additional processes, other than cracking, that can be utilized to make olefins from other feedstocks…For example, light olefins may be produced by at least dehydrogenation reactions, cracking reactions, dehydration reactions, and methanol-to-olefin reactions.” (paragraph [0005]). Further, Andersen teaches that the demand for propylene is growing, and there are multiple routes to propylene production (page 1) including propane dehydrogenation, methanol to olefins, and steam cracking of naphtha (page 2). Andersen further teaches that several factors must be considered when selecting a propylene production route, including feedstock availability, cost and flexibility (page 11), and additionally states that feedstocks may change over time, and thus flexibility to handle various feedstocks may be important (page 11). Thus, Andersen teaches that it is known in the art to desire the flexibility of using multiple feedstocks to produce propylene.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention modify the Application to operate the reactor by using a first feed and first catalyst to operate a first reaction selected from dehydrogenation, cracking, dehydration, and methanol-to-olefins reactions, stopping the reaction and removing the catalyst, and starting a different reaction selected from dehydrogenation, cracking, dehydration, and methanol-to-olefins reactions in the same reactor with a second feed and catalyst. This is because the Application clearly illustrates that the reactor having an upstream reactor section having an average cross-sectional area that is at least 150% of the average cross-sectional area of the downstream reactor section is capable of being used in the claimed dehydrogenation, cracking, dehydration, and methanol-to-olefins reactions, Andersen provides motivation as to why one would want to use different feeds at different times, which is that the selection of feed may be based on cost or availability, and it is well within the capability or routine knowledge of one of ordinary skill in the art to remove the catalyst from the first reaction between operating the reactor with multiple reactions as claimed, because one of ordinary skill in the art would understand that fresh catalyst would be used with each process, absent any evidence to the contrary. 
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2004/0024276), Pretz et al. (WO 2015/073152), Andersen (Technologies for Filling the Propylene Gap), and Lomas et al. (US 2004/0104148, cited on IDS 10/08/2019).
With regard to claims 1-10 and 14-17, Smith teaches a process for catalytic conversion of hydrocarbon feeds to products (paragraph [0008]) comprising the following: 
a) introducing a feed to a reactor (paragraph [0014]). Smith further teaches that the reactor comprises a first reaction stage having a first diameter (paragraph [0009]) and a second reaction stage having a second diameter (paragraph [0010]), where the first diameter is at least about 1.5 times the second diameter (paragraph [0068]). One of ordinary skill in the art would know that the area of a circle is A=π(d/2)2, thus the ratio of the first area to the second area would be the square of the ratio of the first diameter to the second diameter. Thus, when the ratio of the diameters is at least about 1.5, the ratio of the first area to the second area would be at least about 2.25. This is within the range of a ratio of at least 150% of instant claim 1. Smith further teaches that the first stage 112 is upstream and below the second stage 115 (paragraph [0032], Fig. 1A).
	b) reacting the feedstream with a catalyst to produce a product (paragraph [0178]), where the reactor is used for most any hydrocarbon conversion process in which a solid particulate catalyst is employed to convert a hydrocarbon feedstock to desired products (paragraph [0178], second column). Smith further teaches that the feed comprises naphtha (instant claim 6) and the process is cracking (instant claims 14 and 15) (paragraph [0178], second column). Alternatively, Smith teaches that the feed comprises oxygenates which include methanol, ethanol, propanol, or C4 alcohols (instant claims 8 and 10) (paragraph [0200], page 25). Smith also teaches that the catalyst comprises a zeolite molecular sieve (instant claims 5, 7, and 9) (paragraph [0180]), and that the product includes ethylene, propylene or butene (instant claim 2) (paragraph [0226]). While Smith does not specifically teach that the oxygenate to olefin reaction includes dehydration, Smith teaches a similar feed comprises ethanol, propanol, or C4 alcohol to produce a similar product of olefins including ethylene, propylene, or butylene (paragraphs [0200], [0226]) where the product may include water contamination (paragraph [0227]), which is produced during a dehydration reaction. Thus, one of ordinary skill in the art would reasonably conclude that the oxygenate-to-olefin reaction of Smith includes dehydration when the oxygenate is ethanol, propanol, or C4 alcohol, as claimed, absent any evidence to the contrary.
Smith does not explicitly teach that the first (upstream) reaction stage operates as a fast fluidized, turbulent, or bubbling bed. However, Smith teaches that the catalyst is fluidized in the first reaction stage (upstream stage) and that the superficial velocity of the first (upstream) stage is at least 0.6 to no greater than 3 meters per second (2 to 10 ft/s) (paragraph [0162] toward the bottom). 
Lomas teaches that there are 4 types of fluidization regimes known in catalytic reactors, transport, bubbling bed, turbulent beds, and fast fluidized beds (paragraphs [0017] and [0021]). Lomas further teaches that typical superficial velocity in turbulent beds is 0.5 to 1.3 m/s (1.5 to 4 ft/s) and in fast fluidized beds is 1.1 to 2.1 m/s (3.5 to 7 ft/s) (paragraphs [0021]-[0022]). 
Thus, one of ordinary skill in the art would reasonably conclude that the fluidized reaction stage of Smith which has a superficial velocity of 0.6 to 3 m/s (2 to 10 ft/s) is a turbulent or fast fluidized bed as claimed in instant claims 1, 16, and 17, because the superficial velocity of Smith overlaps the typical superficial velocity of both turbulent and fast fluidized beds, absent any evidence to the contrary.
Pretz teaches a process for dehydrogenation (page 1, Summary) comprising the following:
	a) introducing an alkane feed to a fluidized reactor which is a fast fluidized, turbulent, or bubbling bed upflow reactor (instant claims 1, 16, and 17 comprising a catalyst (page 2, first full paragraph). Pretz teaches that the reactor comprises a frustum (narrowing conical shape) between the reaction zone 40 and the riser 10, such that the reaction zone 40 is upstream and has a larger average cross-sectional area than the riser 10 (Fig. 1, page 6). Pretz further teaches that the diameter of the upper section is set based on the ability to quickly transport the catalyst and the diameter of the lower reactor is set based on a desired catalyst loading to achieve the desired catalytic conversion in the minimum gas residence time (page 9, first and second sections). Thus, Pretz teaches that the diameter of each section is a result-effective variable, and can be optimized, which would result in an optimized cross-sectional area. Therefore, while Pretz does not specifically teach that the average cross-sectional area of the lower reactor 40 is at least 150% of the average cross-sectional area of the upper riser 10, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to adjust the areas to form a ratio of at least 150% as claimed, because Pretz teaches that the top region 10 has a narrower diameter relative to the lower reactor 40, and because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05(II). Pretz further teaches that the process is dehydrogenation (instant claims 14 and 15) (page 2, first full paragraph), that the feed is propane (instant claim 4) (page 5, first full paragraph), that the product is an alkene which is propene (instant claim 2) (page 6, last line before Examples), and that the catalyst is a catalyst comprising gallium and platinum (instant claim 3) (page 2, first full paragraph).
	Smith and Pretz are silent with regard to operating a first chemical process with a first catalyst in the reactor, stopping the first process and removing the catalyst, and operating a second chemical process with a second catalyst in the reactor. However, Andersen teaches that the demand for propylene is growing, and there are multiple routes to propylene production (page 1) including propane dehydrogenation, methanol to olefins, and steam cracking of naphtha (page 2). Andersen further teaches that several factors must be considered when selecting a propylene production route, including feedstock availability, cost and flexibility (page 11), and additionally states that feedstocks may change over time, and thus flexibility to handle various feedstocks may be important (page 11). Thus, Andersen teaches that it is known in the art to desire the flexibility of using multiple feedstocks to produce propylene.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention modify Smith to operate the reactor by using a first feed and first catalyst to operate a first reaction selected from dehydrogenation, cracking, dehydration, and methanol-to-olefins reactions, stopping the reaction and removing the catalyst, and starting a different reaction selected from dehydrogenation, cracking, dehydration, and methanol-to-olefins reactions in the same reactor with a second feed and catalyst. This is because Smith and Pretz clearly illustrate that the reactor having a larger diameter upstream of a narrower diameter is capable of being used in the claimed dehydrogenation, cracking, dehydration, and methanol-to-olefins reactions, Andersen provides motivation as to why one would want to use different feeds at different times, which is that the selection of feed may be based on cost or availability, and it is well within the capability or routine knowledge of one of ordinary skill in the art to remove the catalyst from the first reaction between operating the reactor with multiple reactions as claimed, because one of ordinary skill in the art would understand that fresh catalyst would be used with each process, absent any evidence to the contrary. 
Smith and Pretz in view of Andersen does not specifically teach the selection of the first process to be dehydrogenation and the second process to be cracking, or the first process to be cracking and the second process to be dehydrogenation, as in claims 14 and 15. However, the processes in the claim operate independently, and there is nothing showing that selecting a particular process to be the first process or the second process is critical to the function of the invention. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to select the first process to be dehydrogenation and the second process to be cracking, or the first process to be cracking and the second process to be dehydrogenation, as in claims 14 and 15, absent any evidence to the contrary. 
	With regard to claim 11, Smith teaches a product exit (paragraph [0041]). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to pass the product of the first reaction and the product of the second reaction out of the reactor, because Smith teaches that it is known to remove the product from the reactor through the product exit, and Smith, Pretz, and Andersen teach using the same reactor for each catalytic reaction.
With regard to claim 12, Smith teaches sending the catalyst from the reactor to a regenerator (paragraph [0097]), regenerating the catalyst (paragraph [0099]), and passing the catalyst from the regenerator to the conversion apparatus (reactor) (paragraph [0101]). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to regenerate the first catalyst and the second catalyst as taught by Smith, because Smith teaches that it is known to regenerate the catalyst in a regenerator, and Smith, Pretz, and Andersen teach using the same reactor for each catalytic reaction.
	With regard to claim 13, Smith teaches that the catalyst is a zeolite (paragraph [0180]) and Pretz teaches that the catalyst is platinum and gallium on alumina (page 2, first full paragraph). Thus, Smith and Pretz teach that the first and second catalyst are different.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA L CEPLUCH whose telephone number is (571)270-5752.  The examiner can normally be reached on M-F, 7:30 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Alyssa L Cepluch/Examiner, Art Unit 1772                                                                                                                                                                                                        
/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772